Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.
IDS, filed November 03, 2022, has been considered.
Claims 10 and 12 are cancelled.
Claims 1-9, 11, and 13 are examined on the merits.
EXAMINER INITIATED INTERVIEW
Examiner initiated an interview, December 2, 2022, with Andrew M Calderon for clarification of “match the device identifier information associated with the communication request with the server identifier for the application server” in light of the disclosure of “the network server may match the device identifier with an identifier for the application server” in [0062].  Applicant concurred that there is a vague and indefinite issue in regard to the limitation of ““match the device identifier information associated with the communication request with the server identifier for the application server” in light of the specification.
RESPONSE TO ARGUMENTS
Applicant’s arguments directed to the new limitations to overcome the 35 USC 103 rejections (pages 7-9) have been found to be not persuasive due to the vague and indefinite issue directed to the argued limitations discussed below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-13 and 16-17, recites “match the device identifier information associated with the communication request with the server identifier…and the device identifier information…being matched to the server identifier…” which causes the claim to be vague and indefinite.  For example, the specification [0062] discloses “the network server may match the device identifier with an identifier for the application server” while claim 1 is directed to comparing “device identifier information” with “the server identifier.”  Therefore, the claim in light of the specification is ambiguous as to what is being compared.  Claims 2-9, 11, and 13 are rejected for being dependent from claim 1.  Clarification of the metes and bounds of claims is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1) in view of Jegal (US 2008/0076399 A1) and Saatchi et al. (Saatchi hereafter, US 2014/0187201 A1).

Due to the vague and indefinite issue discussed above, the new limitations directed to “match the device identifier information associated with the communication request with the server identifier…and the device identifier information…being matched to the server identifier…” have been attributed with the broadest reasonable interpretation (BRI) for the instant prior art rejection below.

Claim 1, Kirchmeier discloses a computer program product comprising a computer usage storage device having readable program code embodied in the storage device, the computer program product includes at least one component operable to:
receive a search request (page 10, [0098], e.g.  The search criteria area includes a group search field 208D, wherein a user can enter in a search string including all or a portion of a group name);
send the search request to an application server (Abstract, e.g. A server is configured to serve an interface, such as a Web page, to a terminal that requests from a user a first set of user contacts to be used to provide notifications to the user by a telephonic notification system in response to a notification process initiated by an organization associated with the user);
receive search results from the application server based on the search request (page 10, [0098], e.g. The search process will then replace the previously displayed list of groups with a scrollable list of search results);
send the search results to a device (page 10, [0098], e.g. The search process will then replace the previously displayed list of groups with a scrollable list of search results);
receive a communication request from the device based on the device receiving a selection of a particular search result from the search results (page 10, [0098], e.g. The search process will then replace the previously displayed list of groups with a scrollable list of search results. In an example embodiment, the search results includes group names in the form of hyperlinks. Clicking on a group name will add the group to the group list box 202C illustrated in FIG. 2C);
send a request for contextual information to the application server based on receiving the communication request (page 10, [0099], e.g. Clicking on a member name will add the member to the list box 210C illustrated in FIG. 2C. Optionally, the search results will be filtered);
However, Kirchmeier does not disclose store device identifier information for a device making the search request…store a server identifier for the application server…match the device identifier information associated with the communication request with the server identifier for the application server…receive an image from the particular search result…and the device identifier information associated with the communication request being matched to the server identifier for the application server…receive the contextual information from the application server, wherein the contextual information is extracted from the particular search result using heuristic pattern matching to identify a type of establishment associated with a telephone number, and the contextual information includes the type of establishment, an identifier information associated with the particular search result, and address information associated with the particular search result; 
generate a soft record, wherein the soft record includes the contextual information comprising the type of establishment, the identifier information, the address information, the image associated with the particular search result, and the telephone number associated with the communication request;
send the soft record to the device, wherein the device displays the identifier associated with the particular search result.
Saatchi discloses store device identifier information for a device making the search request (page 6, [0049], e.g. The application 120a may then verify if the MDN matches the current mobile device's 120 MDN, and if it matches, the application 120a may communicate with the distribution server 114 to request the digital content)…store a server identifier for the application server (page 6, [0049], e.g. The application 120a may then verify if the MDN matches the current mobile device's 120 MDN, and if it matches, the application 120a may communicate with the distribution server 114 to request the digital content)…match the device identifier information associated with the communication request with the server identifier for the application server… and the device identifier information associated with the communication request being matched to the server identifier for the application server (page 6, [0049], e.g. The application 120a may then verify if the MDN matches the current mobile device's 120 MDN, and if it matches, the application 120a may communicate with the distribution server 114 to request the digital content).
Saatchi discloses an improvement to address the need for allowing integration of digital content into a physical accessory and empowering the accessory to become a vehicle to deliver the digital content to a mobile device user (page 1, [0002]).  One of ordinary skill in the art at the time of filing of the invention would have motivated by Saatchi to improve the method of Kirchmeier as modified to address the need for allowing integration of digital content into a physical accessory and empowering the accessory to become a vehicle to deliver the digital content to a mobile device user.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Kirchmeier as modified with the mobilde device MDN of Saatchin to address the need for allowing integration of digital content into a physical accessory and empowering the accessory to become a vehicle to deliver the digital content to a mobile device user.

Jegal discloses receive an image from the particular search result (page 3, [0043], e.g. one of the places is selected by the user…to display detailed information on the selected place, such as a trade name, an activity type, a phone number, an address, photos, and a website, in step S321)…receive the contextual information from the application server, wherein the contextual information is extracted from the particular search result using heuristic pattern matching (page 2, [0026], e.g. The search server 120 extracts information that matches the search word from the DB server 110) to identify a type of establishment associated with a telephone number, and the contextual information includes the type of establishment, an identifier information associated with the particular search result, and address information associated with the particular search result (page 3, [0043], e.g. If the controller 220 determines that one of the places is selected by the user, in step S319, the controller 220 controls the display unit 250 to display detailed information on the selected place, such as a trade name, an activity type, a phone number, an address, photos, and a website, in step S321); 
Jegal discloses generate a soft record, wherein the soft record includes the contextual information comprising the type of establishment, the identifier information, the address information, the image associated with the particular search result, and the telephone number associated with the communication request (page 3, [0047], e.g. the controller 220 controls the display unit 250 to display detailed information on the selected person, such as a name, a gender, an age, a phone number, an address, photos, and an e-mail address, in step S339).
Jegal discloses send the soft record to the device, wherein the device displays the identifier associated with the particular search result  (page 3, [0047], e.g. the controller 220 controls the display unit 250 to display detailed information on the selected person, such as a name, a gender, an age, a phone number, an address, photos, and an e-mail address, in step S339).
Jegal disclose delivery of an information related service according to the user's request, thus allowing users to easily use a search service (Abstract).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Jegal to improve the method of Kirchmeier as modified to allow users to easily use a search service.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Kirchmeier as modified with the context information of Jegal to allow users to easily use a search service.
Claim 2, Kirchmeier as modified discloses the identifier information includes geographic location information (page 5, [0061], e.g. a geographic information system (GIS) server 132 is coupled to a database 134 which can include or store a reverse 911 database. As is understood by one of ordinary skill in the technical field, a reverse 911 database is used to identify and access phone numbers in a particular or selected geographic area and is often used by governmental and other entities to contact people in an emergency).
Claim 5, Kirchmeier discloses the soft record is generated using Hyper-Text Markup Language (HTML) (page 3, [0035], e.g.  the term "Web site" is used to refer to a user-accessible server site that implements the basic World Wide Web standards for the coding and transmission of hypertextual documents. These standards currently include HTML (the Hypertext Markup Language) and HTTP (the Hypertext Transfer Protocol)).
Claim 7, Kirchmeier as modified discloses the search request is associated with a web-page application stored by the application server, and the application server is programmed to generate the soft record (Abstract, e.g. A server is configured to serve an interface, such as a Web page, to a terminal that requests from a user a first set of user contacts to be used to provide notifications to the user by a telephonic notification system in response to a notification process initiated by an organization associated with the user).
Claim 8, Kirchmeier as modified discloses a network server generates the soft record by obtaining the identifier upon receiving the search results (page 10, [0099], e.g. Clicking on a member name will add the member to the list box 210C illustrated in FIG. 2C. Optionally, the search results will be filtered).
Claim 13, Kirchmeier as modified discloses matching the device identifier information for the device with the communication request (Saatchi, page 6, [0049], e.g. The application 120a may then verify if the MDN matches the current mobile device's 120 MDN, and if it matches, the application 120a may communicate with the distribution server 114 to request the digital content).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1) in view of Jegal (US 2008/0076399 A1) and Saatchi et al. (Saatchi hereafter, US 2014/0187201 A1), as applied to claims 1, 2, 5, 7, 8, and 13 above, in further view of Bhangi (US 2010/0274792 A1).
Claim 3, Kirchmeier as modified discloses the claimed invention except for the limitation of at least one component operable to store the soft record within a call history log of the device.  Bhangi discloses at least one component operable to store the soft record within a call history log of the device (page 3, [0026], e.g. the phone call history log is filtered or queries to generate a temporary call history associated with the particularly selected or navigated contact entry).
Bhangi discloses an enhanced address book data presentation technique for mobile wireless communication devices (page 1, [0001]) to address the drawbacks in the prior art and the drawbacks are further aggravated due to the limited flexibility in accessing and presenting data stored on the mobile phone, such as phone address book entry information and related data (page 1, [0003]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Bhangi to enhance the address book data presentation of Kirchmeier as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Kirchmeier as modified with the call history log of Bhangi to enhance the address book data presentation of Kirchmeier as modified.
Claim 4, Kirchmeier as modified discloses the soft record is a temporary record of a contact that exists as long as a number associated with incoming or outgoing calls is stored in the call history log (Bhangi, page 3, [0026], e.g. phone call history log is typically stored for every call transaction carried out by the phone, and is stored in the memory of mobile communication device 200. At step 810, the phone call history log is filtered or queries to generate a temporary call history associated with the particularly selected or navigated contact entry).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1) in view of Jegal (US 2008/0076399 A1) and Saatchi et al. (Saatchi hereafter, US 2014/0187201 A1), as applied to claims 1, 2, 5, 7, 8, and 13 above, in further view of Ji et al. (Ji hereafter, US 20030012353 A1).
Claim 6, Kirchmeier as modified discloses the claimed invention except for the limitation of the identification information includes an image.  Ji discloses the identification information includes an image (page 2, [0018], e.g. the caller ID database 118 retrieves not only conventional caller ID information (a telephone number and a name) but also a computer file containing a preferably compressed image associated with telephone set 104).  
Ji discloses an improvement seeks to enhance this service to provide the subscriber with greater functionality in an enhanced photo caller ID system (page 1, [0002]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ji to provide greater functionality in the caller ID system of Kirchmeier as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Kirchmeier as modified with the enhanced photo caller ID system of Ji to greater functionality in the caller ID system of Kirchmeier as modified.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1) in view of Jegal (US 2008/0076399 A1) and Saatchi et al. (Saatchi hereafter, US 2014/0187201 A1), as applied to claims 1, 2, 5, 7, 8, and 13 above, in further view of Jarvenpaa et a. (Jarvenpaa, US 20130303211 A1).
Claim 9, Kirchmeier discloses the claimed invention except for the limitation of the soft record is generated using extensible markup language (XML).  Jarvenpaa discloses the soft record is generated using extensible markup language (XML) (page 2, page [0024], e.g. the XML document data management server 300 (XDMS), comprises one or more entries containing history information. The history information may be communication related status information or communication related log information. Status information typically relates to received messages (unread, read), whereas log information may relate to calls (dialled to, received from, missed from) or messages (sent to, received from)).  Jarvenpaa discloses an improvement that enables syncing of the communication-specific history information in the user's different apparatuses. For example, if the user reads a short message by using his legacy apparatus, the short message becomes updated as read also in the user's other apparatuses (page 1, [0005]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Jarvenpaa to improve the system of Kirchmeier that enables syncing of the communication-specific history information in the user's different apparatuses.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Kirchmeier with the XML document data management server of Jarvenpaa to improve the system of Kirchmeier that enables syncing of the communication-specific history information in the user's different apparatuses.
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
12/2/2022